REQUESTED BY: William J. Edwards, Deputy Director, Nebraska Department of Motor Vehicles, Lincoln, Nebraska.
1. Do the special permits for over dimensional and overweight vehicles provided by section 39-6,181, R.R.S. 1943, apply to vehicles registered to nonresidents, as well as to vehicles registered to residents of this state?
2. If a permit is issued to allow a vehicle to exceed the maximum axle weights, must the vehicle be registered under the registration laws for the maximum gross weight which will be allowed by the special overweight permit?
1. Yes.
2. A vehicle can carry a load of not more than twenty per cent in excess of the carrying capacity on which the registration fee on such vehicle has been paid, if the maximum tolerance of twenty per cent does not exceed one thousand pounds; vehicles carrying loads in excess of this tolerance must be properly registered to carry that weight.
Sections 39-6,177, 1977 Supp., and 39-6,179, R.R.S. 1943, expressly provide for several exceptions where vehicles which do not meet the length and width standards of these sections may be temporarily moved. Vehicles which do not fall within these categories may still be moved upon the highways of this state, if they obtain a special permit as provided in section 39-6,181, R.R.S. 1943. This section does not expressly limit its application to residents of the State of Nebraska and there is no indication that such a restriction was intended. Presumably, therefore, if a nonresident were to satisfy the criteria of section 39-6,181 a special permit could also be issued to them.
To answer your second question concerning whether a vehicle issued a special permit to exceed the maximum axle weight must also be registered for the maximum gross weight allowed by the special overweight permit, we must consider both the permit and registration statutes.
Operation of a vehicle without proper registration is unlawful. Section 60-331, R.S.Supp., 1976, provides that the registration fee on commercial trucks, except those registered under 60-305.09, shall be based on gross vehicle weight. This section defines gross vehicle weight as `the sum of the empty weight of a truck or truck-tractor and the empty weights of any trailer, semitrailer or combination thereof with which it is to be operated in combination at any one time, plus the weight of the maximum load to becarried thereon at any one time.' (Emphasis added.) To be properly registered, therefore, a vehicle must be registered for the maximum combined weight of the truck and any possible load. A truck must be licensed to carry the maximum load that it could potentially ever carry even if that load is only carried one time during the registration period.
Section 39-6,182, R.R.S. 1943, states, in part, that `it shall be unlawful to operate (1) upon the public highways of this state any motor truck, truck-tractor, or trailer carrying a load of more than twenty per cent in excess of the carrying capacity on which the registration fee on such vehicle has been paid, and the maximum tolerance of twenty per cent shall not exceed one thousand pounds, . . .' To operate a vehicle exceeding the twenty per cent or one thousand pound limitation of this section, the owner of such vehicle must amend his registration.
There is nothing in either the registration or permit sections to indicate that use of a special permit suspends the registration provisions under section 60-331 and section39-6,182. Compliance with these sections requires that the vehicle operator either be sufficiently aware of the nature and weight of his cargo to properly anticipate his weight requirements or be prepared to amend his registration to be in compliance with those provisions.
In summary, special permits may be issued to nonresidents if the nonresident falls within one of the enumerated provisions under section 39-6,181 where issuance of such a permit is proper. Issuance of a special permit does not suspend the application of the registration statutes. A vehicle operating under a special permit must still comply with the statutory provisions regarding proper registration.